ANDERSON, J.
=In the year 1833, John M. Lane and Fletcher M. Lane aud their wives, of the county of Limestone, executed a deed to the lot in question to SamuelDe Woody, et al., as trustees of the “Methodist church situated in Athens.” “Unto the said parties of the second part, Trustees as aforesaid and to their successors in office, in trast for the use and purposes hereinafter mentioned and declared. * * * * * That they shall erect a building thereon, or cause to be erected a house of worship, for Hie use of the Methodist Episcopal Church in the United States of America, according to the rules and discipline which from time to time may be agreed upon. * * And in further trust and confidence, that they shall at all times forever hereafter permit such members and preachers of the said Methodist Episcopal Church to preach and expound God’s Holy word therein.”
The deed further provided that the property should be held by the parties of the second part, “And to< their successors in office chosen and appointed according to the statute of the State of Alabama.”
The register in chancery under section 4193 is clothed with the authority to appoint trustees in case of a vacancy, and the deed required the successors to be appointed under the statute.
The plaintiffs introduced proceedings had before the register, showing the appointment of the plaintiffs, and reciting that they been named by the proper authority as trustees of the Methodist Church, South, previous to said appointment. We think that, under the terms of *660the deed and the statute, the trustees appointed by the register succeeded to the legal title; but, inasmuch as they are designated as trustees for the Methodist Episcopal Church,. South, it might be contended that' they cannot be the lawful successors to persons who were designated in the deed, as trustees of the Methodist Episcopal Church of America. This apparent variance relates only to the cestui que trust and which we think but one and the same.
We think the courts of the land can and will take judicial notice of the division of, perhaps, the largest and most powerful protestant church in the United States, of the territory over which jurisdiction was to- be and has been exercised by the subdivisions, respectively, and of the articles of separation with reference to a territorial division of the common property. Not only is this a fact of historical notoriety, but the title to property once held before the separation has often been passed upon by the high courts of the country, and in reference to the rights and ownership of the respective wings of the church theieto. “The separation of the Methodist Church into two- Methodist Episcopal Churches, the one north and the other south of a common boundary line, has been the subject of much discussion, in which the whole community, more or less, felt an interest, and was an event that connected itself with, and formed a part- of the history of the country, of which no well informed man. would be ignorant, and, from its notoriety, courts would take judicial notice of it without, proof.”— Humphrey v. Burnside, 4 Bush, Ky. 215; Hart v. Bodley, Har. 98; Creighton v. Bilbro, 1 Monroe, 138.
In passing upon the title to church property and in upholding the right of the trustees1 of the Methodist Episcopal Church, South, to sue for the church property, conveyed to the church before the division under a deed similar to the one before us, the court in Humphrey’s case, supra, said, “The difference in name malees no difference in character or authority.” This same' court, in the case of Humphrey v. Burnside, 4 Bush, 226, said; “The original Methodist Episcopal Church has-been authoritatively divided into two Methodist Episco*661fal Churches, the one north a\nel the other south of a common boundary line, which, according to the plan of separation, limits the extent and jurisdiction of each; that each, within its own limits, is the lawful successor and representative of the original church, possessing all its jurisdiction, and entitled to its name; that neither has :any more right, to exceed those limits than the other; that the Southern Church retaining the same faith, doctrine and discipline, and assuming the same organization and name as the original church, is not only a Methodist Episcopal Church, hut is in fact, to the South, the Methodist Episcopal Church us truly as the other church is so to the North, and is not the less so by the addition of the word South to designate its locality.” See also Gibson v. Armstrong, 7 B. Monroe, 481.
The Supreme Court of Missouri, in the case of Goode v. McPherson, 51 Mo. 126, took judicial notice of the division and of the common boundary line, holding that it was “An event that connected itself with the history of the country, and from its notoriety, courts will take judicial notice of it without, proof.”
The Supreme Court of the United States, in the case of Smith v. Swormstedt, 21 U. S. 304-5-6-7-8 (16 Howard’s Report), involving the property of a “Book Concern” owned and -controlled by the church before the separation, said: “In the year 1844 the travelling preachers in General Conference assembled, for causes which it is not important particularly to refer ¡to, agreed upon a plan for a division of the Methodist Episcopal Church in case the annual conferences in the slave-holding States should deem it necessary; and to the erection of two separate and distinct ecclesiastical organizations. And, .according to this plan, it was agreed that all .the societies, stations, and conferences adhering to. the church south, by a majority of their respective members, should remain under the pastoral care of that church; and all of these several bodies adhering, by a majority of its members, to- the church north, should remain under the pastoral care of that church; and, further, that the ministers, local and travelling, should, *662as they might prefer,- attach themselves, without blame, to the church north or south. It was also agreed that the common property of the church, including this Book Concern, that belonged specially to the body of travel-ling preacher's, should, in case the separation took place, be divided between the two* churches in proportion to the number of travelling preachers falling within the respective divisions. This was in 1844. In the following year itihe southern annual conferences met in convention, in pursuance to the plan of separation, ¡and determined upon a division, and resolved that the annual conferences should be constituted into a separate ecclesiastical connection, and based upon the discipline of the Methodist Episcopal Church, comprehending the doctrines and entire moral, ecclesiastical, and economical rules and regulations of said discipline, except only so far as verbal alterations might be necessary; and to be known by the name of the Methodist Episcopal Church, South.”
“The division of the church, as originally constituted, thus became complete; and from this time two separate and distinct organizations have taken the place of the one previously existing.”
“The Methodist Episcopal Church having been thus divided, with the authority and according to the plan of the General Conferences, it is claimed on the part of those who represent the travelling preachers in the south, that they are entitled to their share of the capital stock and profits of the Book Concern, and that the 'withholding of it from them is a violation of the fundamental law prescribed by the founders, and consequently of the trust upon which it was placed in the hands of the defendants.”
“The principal answer set up to this claim is, that-, according to the original constitution and appropriation of the fund, the beneficiaries must be travelling preachers, or the widows and orphans of travelling preachers, in connection with the Methodist Episcopal Church, as organized and established in the United States at the time of the foundation of the fund; and that, as the complainants, and those they represent, are not shown to be travelling preachers in that connection, but travel-*663ling preachers in connection with a different ecclesiastical organization. they have forfeited their right, and are no longer within the description of its beneficiaries.”
“This argument, we apprehend, if it proves anything, proves too much; for if sound, the necessary consequence is that the beneficiaries connected with the church north, as well as south, have forfeited their right to the fund. It can no more be affirmed, either in point of fact or of law, that 'they are travelling preachers in connection with the Methodist Church as originally constituted, since the division, than of those in connection with the church south. Their organization covers but about half of the territory embraced -within that of the former church; and includes within it but a little over two-thirds of the iravelling preachers. Their general conference is not the general conference of the old church, nor does it represent the interest or possess, territorially, the authority of the same; nor are they the body under whose care the fund was placed by its founders. It may be admitted that, within the restricted limits, the organization and authority are the same as the former church. But the same is equally true in respect to the organization of the church south.”
. “It is insisted, however, that the General Conference of 1844 possessed no power to divide the Methodist Episcopal Church as. then organized, or to consent to such division; and hence, that the organization of the church south was without authority, and the travelling preachers within it separated from an ecclesiastical connection which is essential to enable them 'to participate as beneficiaries.”
“But we do not agree that this division was made without the proper authority. On the contrary, we entertain no doubt but that the General Conference of 1844 was competent- ito make it: and that each division of the church, under the separate organization, is just as legitimate, and can claim as high a sanction, ecclesiastical and temporal, as the Methodist Episcopal Church -first founded in the United States. The same authority which founded that church in 1784 has divided it, and established two separate and independent organizations occupying the place of the old one.”
*664“In 1784, when this church was first established, and down till 1808, the General Conference was composed of all the travelling preachers in that connection. This body of preachers founded it by organizing its government, ecclesiastical and temporal, established its doctrines and discipline, appointed its superintendents or bishops, its ministers and preachers, and other subordidinate authorities to administer its polity, and promulgate its doctrines and teachings throughout the land.”
“It cannot, therefore, be denied, indeed, it has scarcely been denied that this body, while composed of all the travelling preachers, possesses the power ito divide it and authorize the organization and establishment of the two separate, independent churches. The power must necessarily be regarded as inherent and in the General Conference. As they might have constructed two ecclesiastical organizations over the territory of the United States originally, if deemed expedient, in the place of one, so they might, at any subsequent period, the power remaining unchanged.”
“The division of the Methodist Episcopal Church having thus taken place, in pursuance of the proper authority, it carried with it, as a matter of law, a division of the common property belonging to the ecclesiastical organization, and especially of the property in this Book Concern, which belonged to the travelling preachers. . It would be strange if it could be otherwise, as it respects the Book Concern, inasmuch as the division of the association was affected under the authority of a body of preachers whn were themselves the proprietors and founders of the fund.”
It, therefore, stands to reason, and we must conclude as a matter of law, that the plaintiffs, when appointed trustees of the Methodist Episcopal Church, South, by the register in chancery, became the legal successors of the original trustees and were vested with the title of their predecessors, and that the trial court erred in excluding the evidence of their, appointment.
It is true that the plaintiffs, in introducing evidence of title, failed to identify the lot in question as a part of the quarter section described in the patent from the gov-*665eminent, but- counsel stated at the start that they expected to prove this fact, and we do not think a failure to do so before the exclusion of the evidence and the taking of the non-suit, relieves the trial court of error in excluding evidence of plaintiffs’ title. With (the evidence already introduced excluded, the evidence of identity could avail nothing to the plaintiffs. — Hubbcard v. Baker, 48 Ala. 491; Erwin Meyer & Co. v. Growell, 17 Ala. 227; McDowell v. Wood, 118 Ala. 589.
The trial court committed no error in excluding deeds from Van Hoose to LaCroix or from LaCroix to Van Hoose. The plaintiff in ejectment must rely upon the strength of his own title, not the weakness of clefenclant’s title, and these deeds were certainly not admissible to help make a prima facie case for the plaintiffs.
The judgment of the circuit court is reversed and the cause is remanded.
Eeversed and remanded.
McClellan, O. J., Tvson, Dowdell, Simpson and Denson, J. J., concurring.